DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0329148 to Matsuda et al.
In regards to claim 1, Matsuda teaches a mounted hollow-core fiber arrangement (Figures 1, 2, 6a, 6b) comprising a holey fiber (3; [0064]) having a microstructure and a mount 

In regards to claim 3, Matsuda teaches the positions of the plurality of mounting contacts are essentially equispaced around the receiving region.
	In regards to claim 4, Matsuda teaches the distribution of features of the microstructure comprises a symmetry, and wherein the positions of the plurality of mounting contacts have a symmetry essentially corresponding to the symmetry of the microstructure.
	In regards to claim 8, Matsuda teaches the portion of the hollow-core fiber mounted inside the receiving region of the mount arrangement is an end portion of the hollow-core fiber.
	In regard to claim 9, although Matsuda does not expressly teach the force applied by the mounting contacts is adjustable, Matsuda teaches the force to be applied with a spring.  By changing the spring, and therefore the force of the spring, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the force applied by the mounting contacts is adjustable.  By allowing for adjustability of the force, one would be able to choose different types of fibers with different properties and characteristics in order to protect the integrity of the fiber.
	In regards to claim 12, Matsuda teaches the hollow-core fiber is configured to receive input radiation at an input end portion, broaden the wavelength range of the input radiation as the radiation propagates through the hollow-core fiber, and provide broadband output radiation at the output end portion of the hollow-core fiber.

	In regards to claim 14, Matsuda teaches a radiation source apparatus according to claim 13.
Allowable Subject Matter
Claims 5-7, 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 5-7 and 17, the prior art of record fails to disclose or reasonably suggest the hollow-core fiber is a hollow-core photonic crystal fiber comprising a single ring structure with a plurality of capillaries surrounding the hollow core in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 10-11, the prior art of record fails to disclose or reasonably suggest at least one of the mount arrangement comprises a spring-loaded screw configured to adjust the force applied by the mounting contacts, or the mount arrangement comprises an electrical arrangement configured to adjust the force applied by the mounting contacts by applying an electric field in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 15-19 are allowed.  The prior art of record fails to disclose or reasonably suggest a mounted hollow-core fiber arrangement, comprising a hollow-core fiber having a microstructure, and a mount arrangement comprising a plurality of mounting contacts configured to apply a force at a plurality of contact points to an outer layer of the hollow-core fiber wherein the hollow-core fiber is located in a receiving region of the mount arrangement, the plurality of mounting contacts are positioned uniformly around the receiving region of the mount arrangement and the plurality of mounting contacts is configured to apply a substantially equal force at each of the plurality of contact points to the outer layer of the hollow-core fiber in addition to the accompanying features of the independent claim.  A close prior art of record is U.S. Patent Application Publication 2018/0329148 to Matsuda.  Although Matsuda teaches a single force as discussed in the Non-Final Office action mailed 20 August 2021, pages 4-5 and Matsuda teaches the single force applied to the mounting contact, Matsuda fails to teach or reasonably suggest the single force to be divided evenly so that each mounting contact has a substantially equal force applied to it.  Furthermore, see Applicant’s arguments received 24 August 2021, pages 8-9.
Claim 20 is allowed.  The prior art of record fails to disclose or reasonably suggest a method of mounting a hollow-core fiber into a mount arrangement, the method comprising: providing a hollow-core fiber and a mount arrangement comprising a plurality of mounting contacts configured to apply a force to an outer layer of the hollow-core fiber in a receiving region, mounting a portion of the hollow-core fiber in the mount arrangement, providing input radiation into the end section of the hollow-core fiber; measuring radiation output by the hollow-core fiber for determining stress- induced loss or mode scrambling and adjusting, based on measured radiation output by the fiber or while measuring radiation output by the fiber, the force applied by the plurality of mounting contacts of the mount arrangement so that stress-induced loss or mode scrambling inside the hollow-core fiber is reduced in addition to the accompanying features of the independent claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided a new ground of rejection as necessitated by the current amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874